DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 has been entered.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130250772 (hereinafter Yin) in view of “5G-Key Component of .
Regarding claims 1, 10, 13 and 14, Yin teaches a UE/BS/method comprising: receiving, from the BS, information on a length of a subframe group comprising multiple consecutive subframes ([0033][0095][0127]: details receiving an indicator; determining a frame structure with regular UL and DL switching pattern based on the indicator… UL subframe group including multiple consecutive UL subframes and DL subframe group including multiple consecutive DL subframes); obtaining information on a configuration of at least one subframe included in the multiple consecutive subframes in the subframe group (FIG. 3; [0033][0095][0127]: details determining a frame structure with regular UL and DL switching pattern based on the indicator… UL subframe group including multiple consecutive UL subframes and DL subframe group including multiple consecutive DL subframes), and information on a set of subframe groups comprising the subframe group (FIG. 3; [0033][0095][0127]: details determining a frame structure with regular UL and DL switching pattern based on the indicator… UL subframe group including multiple consecutive UL subframes and DL subframe group including multiple consecutive DL subframes).
Yin does not explicitly teach receiving, from the BS, either or both of control information and data on downlink resources configured according to the configuration of the at least one subframe in the subframe group; and transmitting, to the BS, either or both of control information and data on uplink resources configured according to the configuration of the at least one subframe in the subframe group, wherein the subframe 
However, Ericsson teaches receiving, from the BS, either or both of control information and data on downlink resources configured according to the configuration of the at least one subframe in the subframe group (pages 28-34: details self-contained subframe have DL part and UL part with high degree of symmetry; can be concatenated for longer TTIs; having DL data in one subframe and DL data, GP and UL control in another subframe); and transmitting, to the BS, either or both of control information and data on uplink resources configured according to the configuration of the at least one subframe in the subframe group, wherein the subframe group includes one guard period (pages 28-34: details self-contained subframe have DL part and UL part with high degree of symmetry; can be concatenated for longer TTIs; having DL data in one subframe and DL data, GP and UL control in another subframe).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yin to incorporate the teachings of Ericsson and include receiving, from the BS, either or both of control information and data on downlink resources configured according to the configuration of the at least one subframe in the subframe group; and transmitting, to the BS, either or both of control information and data on uplink resources configured according to the configuration of the at least one subframe in the subframe group, wherein the subframe 
Moreover, Li teaches wherein the set of subframe groups includes a plurality of subframe groups ([0075]: details multiple subframe groups include a first subframe group and a second subframe group), and wherein lengths of the plurality of subframe groups are equal to each other within the same set of subframe groups ([0168] details subframes 0/1/5/6 to be the first subframe group, and subframes 3/4/8/9 to be second subframe group; they are equal lengths of 4 subframes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yin to incorporate the teachings of Li and include wherein the set of subframe groups includes a plurality of subframe groups, and wherein lengths of the plurality of subframe groups are equal to each other within the same set of subframe groups of Li with Yin. Doing so would achieve the effect of improving the data transmission performance of a system (Li, at paragraph [0064]).

Regarding claim 4, Yin does not explicitly teach wherein the subframe group sequentially comprises the downlink resources, the guard period, and the uplink resources in a time domain.
However, Ericsson teaches wherein the subframe group sequentially comprises the downlink resources, the guard period, and the uplink resources in a time domain (page 34: details DL data, GP, UP ctrl). 
.

Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Ericsson and Li, further in view of US 2015/0365921 (hereinafter Wu).
Regarding claim 2, Yin does not explicitly teach wherein the information on the length of the subframe group is transmitted via at least one of a Master Information Block (MIB), a System Information Block (SIB), a Paging CHannel (PCH), Radio Resource Control (RRC) signaling, and a Physical Downlink Control CHannel (PDCCH).
However, Wu teaches, wherein the information on the length of the subframe group is transmitted via at least one of a Master Information Block (MIB), a System Information Block (SIB), a Paging CHannel (PCH), Radio Resource Control (RRC) signaling, and a Physical Downlink Control CHannel (PDCCH) ([0043]: details configured by RRC).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yin to incorporate the teachings of Wu and include wherein the information on the length of the subframe group is transmitted via at least one of a Master Information Block (MIB), a System 

Regarding claim 3, Yin does not explicitly teach wherein the information on the length of the subframe group is transmitted at an interval of a predetermined number of subframe groups.
However, Wu teaches wherein the information on the length of the subframe group is transmitted at an interval of a predetermined number of subframe groups ([0062]: details a plurality of subframes are non-consecutive subframes, a distance between each two neighboring subframes is a fixed value, and indication indicates a starting subframe, length and distance). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yin to incorporate the teachings of Wu and include wherein the information on the length of the subframe group is transmitted at an interval of a predetermined number of subframe groups of Wu with Yin. Doing so would achieve more flexibility (Wu, at paragraph [0008]).

Regarding claim 5, Yin explicitly teach wherein the information on the configuration of the at least one subframe in the subframe group is obtained by receiving it from the BS.
However, Wu teaches wherein the information on the configuration of the at least one subframe in the subframe group is obtained by receiving it from the BS ([0062]: details the plurality of subframes are determined and the plurality of subframes are allocated for a PDSCH or a PUSCH; device may receive the PDSCH via the plurality of subframes indicated by the network; E-UTRAN, as network includes eNBs, as BS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yin to incorporate the teachings of Wu and include wherein the information on the configuration of the at least one subframe in the subframe group is obtained by receiving it from the BS of Wu with Yin. Doing so would achieve more flexibility (Wu, at paragraph [0008]).
  
Regarding claim 6, Yin explicitly teach wherein the information on the configuration of the at least one subframe in the subframe group is obtained from a Physical Downlink Control CHannel (PDCCH) detected in the at least one subframe.
However, Wu teaches wherein the information on the configuration of the at least one subframe in the subframe group is obtained from a Physical Downlink Control CHannel (PDCCH) detected in the at least one subframe ([0062]: details indication is transmitted in a DCI; downlink control information is transmitted in PDCCH). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yin to incorporate the teachings of Wu and include wherein the information on the configuration of the at least one subframe in the subframe group is obtained from a Physical Downlink Control CHannel (PDCCH) detected in the at least one subframe of Wu with Yin. Doing so would achieve more flexibility (Wu, at paragraph [0008]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Ericsson, Li and Wu, and further in view of US 2015/0098367 (hereinafter Park).
Regarding claim 7, Yin does not explicitly teach wherein when the subframe group sequentially comprises three subframes: first, second, third subframes in a time domain and when grant information for a Physical Uplink Shared CHannel (PUSCH) in the second subframe or grant information for a PUSCH in the third subframe is detected in the first subframe of the subframe group, the first subframe is set as a downlink resource and the second and third subframes are set as uplink resources. 
However, Park teaches wherein when the subframe group sequentially comprises three subframes: first, second, third subframes in a time domain and when grant information for a Physical Uplink Shared CHannel (PUSCH) in the second subframe or grant information for a PUSCH in the third subframe is detected in the first subframe of the subframe group, the first subframe is set as a downlink resource and the second and third subframes are set as uplink resources (FIG. 3; FIG. 6;[0336]: details sequentially comprises three subframes; transmits the UL grant from at least one subframe… for the PUSCH transmission… for UL/DL configuration). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yin to incorporate the teachings of Park and include when the subframe group sequentially comprises three subframes: first, second, third subframes in a time domain and when grant information for a Physical Uplink Shared CHannel (PUSCH) in the second subframe or grant information for a PUSCH in the third subframe is detected in the first subframe of the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Ericsson and Li, and further in view of Park.
Regarding claim 8, Yin does not explicitly teach wherein locations of first downlink resources used by the UE to receive the control information from the BS, second downlink resources used by the UE to receive data from the BS, first uplink resources used by the UE to transmit the control information to the BS, and second uplink resources used by the UE to transmit the data to the BS are configured based on the information on the configuration of the at least one subframe in the subframe group. 
However, Park teaches wherein locations of first downlink resources used by the UE to receive the control information from the BS, second downlink resources used by the UE to receive data from the BS, first uplink resources used by the UE to transmit the control information to the BS, and second uplink resources used by the UE to transmit the data to the BS are configured based on the information on the configuration of the at least one subframe in the subframe group (FIG. 3; FIG. 6; [0058]-[0064]: details transmits the UL grant from at least one subframe… for UL/DL configuration; resource allocation for control information and data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yin to incorporate the teachings of Park and include locations of first downlink resources used by the UE to .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Ericsson and Li as applied to claim 1 above, and further in view of US 2014/0092880 (hereinafter Wang).
Regarding claim 9, Yin does not explicitly teach wherein the guard period is allocated to two symbols in a time domain.
However, Wang teaches wherein the guard period is allocated to two symbols in a time domain ([0107]: details if a guard period level of UE1 is level 1, a guard period length is 2 OFDM symbols). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yin to incorporate the teachings of Wang and include the guard period is allocated to two symbols in a time domain of Wang with Yin. Doing so has the advantage of improve resource utilization of the system (Wang, at paragraph [0016]).
 
s 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Ericsson and Li, and further in view of WO 2014-098914 (hereinafter Blackberry).
Regarding claim 11, Yin does not explicitly teach transmitting the information on the length of the subframe group and the information on the configuration of the at least one subframe in the subframe group to a neighboring BS.
However, Blackberry teaches transmitting the information on the length of the subframe group and the information on the configuration of the at least one subframe in the subframe group to a neighboring BS ([0152][0173]: details UL/DL configuration information is exchanged among network cells by means of an X2 message).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yin to incorporate the teachings of Blackberry and include transmitting the information on the length of the subframe group and the information on the configuration of the at least one subframe in the subframe group to a neighboring BS of Blackberry with Yin. Doing so has the advantage of allowing for flexible deployment (Blackberry, at paragraph [0028]).

Regarding claim 12, Yin does not explicitly teach wherein the information on the length of the subframe group and the information on the configuration of the at least one subframe in the subframe group is transmitted via an X2 interface or X2 signaling.
However, Blackberry teaches wherein the information on the length of the subframe group and the information on the configuration of the at least one subframe in the subframe group is transmitted via an X2 interface or X2 signaling ([0152][0173]: details UL/DL configuration information is exchanged among network cells by means of an X2 message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yin to incorporate the teachings of Blackberry and include the information on the length of the subframe group and the information on the configuration of the at least one subframe in the subframe group is transmitted via an X2 interface or X2 signaling of Blackberry with Yin. Doing so has the advantage of allowing for flexible deployment (Blackberry, at paragraph [0028]).

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/Patent Examiner, Art Unit 2415